DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Rejection Under 101
Applicant's arguments filed 12/07/2020 have been fully considered. Applicant argues that:
The claims are not directed to a judicial exception.
Even if the invention is considered a tentative abstract idea, it is integrated into a practical application.
The additional elements provide an inventive concept.
Regarding A, as set forth above in the 101 rejections, the examiner has identified the specific limitations that cover performance of the limitations in the mind of a user and/or by human manual operations that constitute Mental Processes, but for the recitation of generic computer components. Furthermore, the examiner has explained why the additional elements fail to incorporate the abstract idea into a practical application and fail to amount to significantly more than the abstract idea. The analysis simply addresses the additional elements in the practical application test along with the significantly more test. See the updated rejection for further clarification.
Regarding B, There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Furthermore, the additional elements are recited at a high-level of generality (i.e., cloud system, record databases, physician’s terminal performing generic computer functions of receiving data, accessing data, storing data, communicating data, matching data, verifying data, transmitting data, and displaying data, etc.) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See the updated rejection for further clarification.
Regarding C, as indicated above, the claims, including the cited elements, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because 
Rejection Under 103
Applicant's arguments filed 12/07/2020 have been fully considered. Applicant argues that:
The Wright reference fails to teach all of the limitations of the amended claims. 
Regarding A, Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, Gunn in view of Tacklind in view of Kim is used to teach the independent claim. See the updated rejection for further clarification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 14 recites “relational databases… include means for entry, collection, processing, exchanging, and integrating data.” The “means” is modified by function language “for entry, collection, processing, exchanging, and integrating structured data.” The means is modified by sufficient structure for performing the claim. Therefore, 112(f) is not invoked. 
Claim 14 recites “means for verifying and authenticating the identity of a remote distant physician.” The “means” is modified by function language “for verifying and authenticating the identity.” 
Claim 16 recites “means for verifying….” The “means” is modified by function language “for verifying….” The means is not modified by sufficient structure, material, or acts for performing the claim. Therefore, 112(f) is invoked. See Specification [0036].
Claim 23 recites “means for reconciling….” The “means” is modified by function language “for reconciling….” The means is not modified by sufficient structure, material, or acts for performing the claim. Therefore, 112(f) is invoked. See Specification [0042].
Claim 23 recites “configured to merge….” The “configured” is modified by function language “to merge….” The means is not modified by sufficient structure, material, or acts for performing the claim. Therefore, 112(f) is invoked. See Specification [0042].
Claim 25 recites “configured to merge….” The “configured” is modified by function language “to merge….” The means is not modified by sufficient structure, material, or acts for performing the claim. Therefore, 112(f) is invoked. See Specification [0042].
Claim 26 recites “means for reconciliation….” The “means” is modified by function language “for reconciliation ….” The means is not modified by sufficient structure, material, or acts for performing the claim. Therefore, 112(f) is invoked. See Specification [0042].
Claim 27 recites “configured to merge….” The “configured” is modified by function language “to merge….” The means is not modified by sufficient structure, material, or acts for performing the claim. Therefore, 112(f) is invoked. See Specification [0042].
Claim 26 recites “means for all providers to have longitudinal….” The “means” is modified by function language “to have longitudinal….” The means is not modified by sufficient structure, material, or acts for performing the claim. Therefore, 112(f) is invoked. See Specification [0036].

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 14 recites relational databases in connection with a variety of different modules. See claim 14. However, the specification does not appear to sufficiently describe those relational databases in connection with each module. Appropriate correction is required. 
Claim 25 and 27 recites reconciliation by parsing and normalization. However, the specification does not describe in these aspects of reconciliation. Appropriate correction is required. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-25, 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 24, 25, and 27 recites the limitation "said additional medical data" in line 3 of each claim.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 14-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1 of the Alice/Mayo Test 
Claims 14-28 are drawn to a system for communicating multi-application medical records with a telemedicine system, which is within the four statutory categories (i.e. apparatus).  
Step 2A of the Alice/Mayo Test - Prong One 
The independent claim 14 recites: 
A multi-application integrated electronic medical records and telemedicine system, comprising: 
a cloud-based personal health records module having a first integral relational database that serves as a central repository for longitudinal personal medical data in a structured format for an individual patient, 
a software-based electronic health records and telemedicine module having a second integral relational database for use at a point of care for the purposes of conducting a medical encounter by a local provider and a patient/consumer; 
a web-based remote physician electronic health records consultation module having a third integral relational database for use by a remote distant physician in providing a remote or distant medical consultation with the local provider and the patient/consumer; 
wherein each of said first, second and third integral relational databases are independent from one another and include means for entry, collection, processing, exchanging and integrating structured data, including said longitudinal personal medical data, with all other modules of the multi-application integrated electronic medical records and telemedicine system; and 
means for verifying and authenticating the identity of the remote distant physician 
These underlined elements recite an abstract idea that can be categorized, under its broadest reasonable interpretation, to cover performance of the limitations in the mind, but for the recitation of generic computer components. For example, but for the electronic medical records, cloud-based records module, databases, software-based electronic health records and telemedicine module, web-based consultation module, the verifying and authenticating the physician in the context of this claim encompasses an automation of organizing medical information regarding telemedicine physicians. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components, then the limitations fall within the “Mental Processes” grouping of abstract ideas. See MPEP § 2106.04(a). 
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 15-28 reciting particular aspects of communicating records and verifying doctors for telemedicine purposes, but for the recitation of generic computer components). 
Step 2A of the Alice/Mayo Test - Prong Two 
The independent claim 14 recites: 
A multi-application integrated electronic medical records and telemedicine system, comprising: (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
a cloud-based personal health records module having a first integral relational database that serves as a central repository for longitudinal personal medical data in a structured format for an individual patient, (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
a software-based electronic health records and telemedicine module having a second integral relational database for use at a point of care for the purposes of conducting a medical encounter by a local provider and a patient/consumer; (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
a web-based remote physician electronic health records consultation module having a third integral relational database for use by a remote distant physician in providing a remote or distant medical consultation with the local provider and the patient/consumer; (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
wherein each of said first, second and third integral relational databases are independent from one another and include means for entry, collection, processing, exchanging and integrating structured data, including said longitudinal personal medical data, with all other modules of the multi-application integrated electronic medical records and telemedicine system; and  (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
means for verifying and authenticating the identity of the remote distant physician at the web-based remote physician electronic health records consultation and telemedicine module. (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
The judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations, which: 
amount to mere instructions to apply an exception (such as recitations of electronic medical records, cloud-based records module, databases, software-based electronic health records and telemedicine module, web-based consultation module, thereby invoking computers as a tool to perform the abstract idea, see applicant’s specification [0031], [0071]-[0074], see MPEP 2106.05(f))
generally link the abstract idea to a particular technological environment or field of use (such as steps performed by generic computer structure to determine pharmaceutical information from a barcode, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 15-28 recite additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 16-18 recite additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated, and claims 15-28 additional limitations which generally 
Step 2B of the Alice/Mayo Test for Claims 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as  using electronic medical records, cloud-based records module, databases, software-based electronic health records and telemedicine module, web-based consultation module, e.g., Applicant’s spec describes the computer system consistent with it being well-understood, routine, and conventional because it describes in a manner that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such elements to satisfy 112a.  (See Applicant’s Spec. [0031], [0071]-[0074]); storing record data in different databases e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); electronic medical records, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); using a processor coupled with a memory database to perform the steps, e.g., merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions, Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea, adding insignificant extra solution activity, and are generally linking the 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 16, 19, 22, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Gunn (US 2011/0119088) in view of Tacklind et al. (US 5549117) in view of Kim (US 2013/0103423).
Regarding claim 14, Gunn discloses a multi-application integrated electronic medical records and telemedicine system, (Gunn Figs. 1-2 and corresponding text) comprising:
a cloud-based personal health records module having a first database that serves as a central repository for personal medical data in a structured format for an individual patient, (Gunn Figs. 1A-1B and corresponding text; [0010] discloses a healthcare exchange system that receives and stores medical records of the patients and will transform the medical record to a structured format [0056] discloses that the HES may identify and form structure to such unstructured data and store the data in a database or repository 192 of the HES and may also convert various non-
a software-based electronic health records and telemedicine module having a second database for use at a point of care for the purposes of conducting a medical encounter by a local provider and a patient/consumer; (Gunn Fig. 1A-1B and corresponding text; [0038] discloses that the entity can execute an application that can be software with instructions operating on their device, which is construed as the software-based electronic health records and telemedicine module [0036] discloses the entities 190 that may interact with the system with their device, such as, a healthcare providers. Their device may include a data repository for storing any healthcare related records construed as a second database [0037] discloses that the entity 190-190’’’ may be a service provider (doctor’s office, doctor’s practice, clinic, etc.) which is construed as a point of care location for treating patient) 
a web-based remote physician electronic health records consultation module having a third database for use by a remote distant physician; (Gunn [0038] discloses that the entity can execute an application that can be web-based with instructions operating on their device, which is construed as the software-based electronic health records and consultation module [0036] discloses the entities 190 that may interact with the system with their device, such as, a doctor. Their device may include a data repository for storing any healthcare related records [0037] discloses that the entity may be a doctor [0042] discloses a second entity may store in a second records repository a second medical record of a patient processed or produced by a second application using a second format. A plurality of applications and records repositories located at a plurality of different entities may each include different records of the same patient. A plurality of applications and records repositories located at a plurality of different entities may each include some of the same records of the same patient, which is construed as a third database for use by a remote distant doctor) 
wherein each of said first, second and third databases are independent from one another and include means for entry, collection, processing, exchanging and integrating structured data, including said personal medical data, with all other modules of the multi-application integrated electronic medical records and telemedicine system; and (Gunn Figs. 1-2 and corresponding text; 
means for verifying and authenticating the identity of the remote distant physician at the web-based remote physician electronic health records consultation and telemedicine module (Gunn [0048] discloses the system making the user login to access the HES [0171] discloses the HES using cryptographic protocols to provide security and data integrity while communicating and exchanging information [0174] discloses the system establishing a user authenticated and encrypted connection [0175] discloses user authentication can be done through the user of user passwords)
Gunn does not appear to explicitly disclose integral relational databases for longitudinal personal medical data. However, Tacklind teaches it is old and well-known in the art of healthcare data processing to have:
an integral relational database for longitudinal personal medical data (Tacklind Col. 6 Ln. 1-9 teaches a relational database 20 for storing longitudinal patient records, including measured values and time stamps provided by the monitor module 12, and analysis algorithms 22 for manipulating the records and data in the database. The longitudinal records include unique ID codes pairing a patient and a remote sensor and a subscription pairing a device ID with a care provider)
Keeping a record of chronological patient data assists physicians to process and monitor the patient for long-term management of the patient’s chronic disease. See Tacklind Col. 3 Ln. 65 to Col. 4 Ln. 27. 
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify the integrated medical record system of Gunn to incorporate an integral relational database that stores longitudinal personal medical data as 
Gunn-Tacklind does not appear to explicitly teach a remote physician providing a distant medical consultation with the local provider and the patient. However, Kim teaches that it is old and well-known in the art of telehealth and data processing to have:
remote distant physician in providing a remote or distant medical consultation with the local provider and the patient/consumer; (Kim [0065] teaches a consultation system that coordinates video conferencing with doctors to get their consulting opinion to determine the most appropriate medical treatment for the patient [0023] teaches the system is designed to provide a consultation service between the hospital physician, patients, and outside physicians)
“[I]t is not easy to gather all the necessary persons in a place to discuss a case; in reality, it is almost impossible. Even if they may ask questions and answer them through written documents, there can be troubles in communication which also takes time to send/receive opinions of each other. This is a factor recognized by most physicians working at clinical sites.” See Kim [0006]. 
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify the integrated medical record system of Gunn in view of Tacklind, as modified above, to incorporate a remote physician that provides a remote consultation with the local provider and patient. Consulting with the multiple parties in about a patient’s case via a video conference allows for all the parties to communicate efficiently and to speed up the consultation process. 
Regarding claim 16
Regarding claim 19, Gunn-Tacklind-Kim teaches the multi-application integrated electronic medical records and telemedicine system as recited in claim 14, and Gunn further discloses wherein said software- based electronic health records and telemedicine module operates in both local and local remote mode. (Gunn Fig. 1A and corresponding text; [0026] discloses the network environment that includes local machines and remote machines). 
Regarding claim 22, Gunn-Tacklind-Kim teaches the multi-application integrated electronic medical records and telemedicine system as recited in claim 14, and Kim further teaches: wherein the software-based electronic health records module; the web-based physicians electronic medical records consultation module and the cloud-based personal health records module each include an synchronous video/audio conferencing sub-module embedded for use in providing remote medical services delivery. (Kim [0065] teaches a consultation system that coordinates video conferencing with doctors to get their consulting opinion to determine the most appropriate medical treatment for the patient [0023] teaches the system is designed to provide a consultation service between the hospital physician, patients, and outside physicians). The motivations to combine the above mentioned references was discussed in the rejection of claim 14 and is incorporated herein.
Regarding claim 28, Gunn-Tacklind-Kim teaches the multi-application integrated electronic medical records and telemedicine system as recited in claim 14, and Kim further teaches: wherein all three modules may be used to initiate a remote telemedicine- based medical consultation between a patient and a provider, a provider and a provider or a provider with patient/consumer and a distant provider (Kim [0065] teaches a consultation system that coordinates video conferencing with doctors to get their consulting opinion to determine the most appropriate medical treatment for the patient [0023] teaches the system is designed to provide a consultation service between the hospital physician, patients, and outside physicians). 
And Gunn further discloses: means for access to medical data about the patient (Gunn [0048] discloses the system making the user login to access the HES [0171] discloses the HES using cryptographic protocols to provide security and data integrity while communicating and exchanging information).
And Tacklind further teaches: include the means for all providers to have longitudinal medical history data on the patient/consumer from which to make an accurate clinical decisions to the benefit of 
The motivations to combine the above mentioned references was discussed in the rejection of claim 14 and is incorporated herein.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gunn-Tacklind-Kim in view of Felsher (US 2002/0010679). 
Regarding claim 15, Gunn-Tacklind-Kim teaches the multi-application integrated electronic medical records and telemedicine system as recited in claim 14 and cloud- based personal health records module, but does not appear to explicitly teach patient owned records. However, Felsher teaches that it is old and well-known in the art of healthcare data processing to have personal health records owned and managed by the patient/consumer. (Felsher Fig. 2 and corresponding text; [0330] teaches the medical records belong to the patient and only permitted users can access the records; [0331] teaches a virtual trustee holds the digital information in trust for the grantor and is responsible for authenticating recipients based on rules defined by the patient).
“There has been a longstanding trend to computerize various forms of information, in order to make this information more accessible, to facilitate transmission, and to facilitate storage thereof. However, in the case of medical information, this has resulting in significant concerns for the privacy and security of the information. Indeed, while the information technically cannot be disclosed without the consent of the patient, since at least the time of Hippocrates, the medical institutions that hold this information guard it jealously. Thus, it may be difficult to obtain collaboration between medical institutions in the ongoing treatment of a patient.” See Felsher [0017].
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify integrated medical record system of Gunn in view of Tacklind in view of Kim, as modified above, to incorporate patient owned and managed health records as taught by Felsher. This limitation provides patient consent to authorized . 
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gunn-Tacklind-Kim in view of Curry et al. (US 2013/0297345).
Regarding claim 17, Gunn-Tacklind-Kim teaches the multi-application integrated electronic medical records and telemedicine system as recited in claim 16, but does not appear to teach a provider identification. However, Curry teaches it is old and well-known in the art of medical record and data processing to have said unique identifier include the physician's national provider identification number as managed by use of a National Physician Identification database module. (Curry [0042] teaches a physician who needs to access the records will be asked for their national physician identification (NPI) number and compared to the national registry). 
“The NPI number may then be compared to the national registry that is updated on a monthly basis for the Center for Medicine and Medicaid Services in order to determine if a valid physician is trying to gain access to the subscriber's medical records.” See Curry [0042].
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify the integrated medical record system of Gunn in view of Tacklind in view of Kim, as modified above, to incorporate the national identification number as taught by Curry. The NPI number ensures that the physician is valid to access the medical records. 
Regarding claim 18, Gunn-Tacklind-Kim-Curry teaches the multi-application integrated electronic medical records and telemedicine system as recited in claim 17, and Gunn further discloses wherein said unique identifier further includes a user name and password. (Gunn [0048] discloses the system making the user login to access the HES [0171] discloses the HES using cryptographic protocols to provide security and data integrity while communicating and exchanging information [0174] discloses the system establishing a user authenticated and encrypted connection [0175] discloses user authentication can be done through the user of user passwords).
Claims 20-21, 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Gunn-Tacklind-Kim in view of Vesper et al. (US 2011/0110568).
Regarding claim 20, Gunn-Tacklind-Kim teaches the multi-application integrated electronic medical records and telemedicine system as recited in claim 14, but does not appear to teach pinging for internet connectivity. However, Vesper teaches it is old and well-known in the art of healthcare communication to have said software-based electronic health records and telemedicine module timely pings for internet connectivity with said cloud-based personal health records module and the web-based remote physician electronic health records consultation module. (Vesper [0333] teaches that the central index can learn the node’s global IP address when the node “pings” [0362] teaches that nodes can ping the central index periodically). 
To determine internet connectivity the node’s global IP address can be determined when the node “pings” to better assess any connectivity outages and prevent communication failure. See Vesper [0362], [0366]. 
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify the integrated medical record system of Gunn in view of Tacklind in view of Kim, as modified above, to incorporate pinging for internet connectivity as taught by Vesper. Pinging for connectivity prevents communication failure from connectivity outages. 
Regarding claim 21, Gunn-Tacklind-Kim-Vesper teaches the multi-application integrated electronic medical records and telemedicine system as recited in claim 20, and Gunn further discloses:
transmit both personal medical data and encounter data in a structured format for an individual patient/encounter to and from both the cloud-based personal health record module and the physicians electronic medical records consultation module whereby said data is stored in the database of the respective modules databases (Gunn Fig. 1B and corresponding text; [0010] discloses a healthcare exchange system that receives and stores medical records of the patients and will transform the medical record to a structured format [0036] discloses a plurality of entities 190-190''' may be in communication with the HES 200 via one or more networks 104, 104' [0041] discloses the type of data and information may include doctor's notes, test or lab results and any other written or electronic information associated with the care of a person [0299] discloses the HES may parse any office documents or electronic files to identify patients and patient records from structured and/or unstructured data of the document or file [0302] 
And Tacklind further teaches: 
relational database. (Tacklind Col. 6 Ln. 1-9 teaches a relational database 20 for storing longitudinal patient records)
And Vesper further teaches:
when said software- based electronic health records and telemedicine module has said internet connectivity  (Vesper [0333] teaches that the central index can learn the node’s global IP address when the node “pings” [0362] teaches that nodes can ping the central index periodically).
The motivation to combine the above mentioned references was discussed in the rejection of claim 20 and is incorporated herein.
Regarding claim 23, Gunn-Tacklind-Kim teaches the multi-application integrated electronic medical records and telemedicine system as recited in claim 14, integral databased, and longitudinal records, but does not teach reconciliation. However, Vesper teaches that it is old and well-known in the art of healthcare communication to have:  reconciliation means for reconciling all medical data received by the cloud-based personal health records module from any disparate in- network or out-of-network electronic health records system with the central repository for personal medical data. (Vesper [0175] When records are harvested, each record is verified on the system to ensure that duplicates are not created (FIG. 16B, block 234). Each file uses the Local System ID and Node ID to determine a match. Verification here occurs both when a record is uploaded and when a record is restored on the system). The motivation to combine the above mentioned references was discussed in the rejection of claim 20 and is incorporated herein.
Regarding claim 24, Gunn-Tacklind-Kim-Vesper teaches the multi-application integrated electronic medical records and telemedicine system as recited in claim 23 and longitudinal records, and Vesper further teaches: wherein said reconciliation means is configured to merge said additional medical data with the personal medical data contained in the personal health records module. (Vesper [0134] Storage manager 52 stores and manages the records on the local nodes. Storage manager 52 synchronizes the information between the local node and the central network to keep track of the available records on 
Regarding claim 25, Gunn-Tacklind-Kim-Vesper teaches the multi-application integrated electronic medical records and telemedicine system as recited in claim 23, and Vesper further teaches: wherein said reconciliation means is configured to merge said additional medical data with the longitudinal personal medical data contained in the personal health records module by means including parsing and normalization. (Vesper [0017] The personal information can be joined with the non-personal information to form the medical imaging records into the study according to the structure. [0382] The anonymized image can be deeply parsed into two separate files and stored in a web cache. The first file can be provided in a web compatible image format such as JPEG. A second file parsed from the anonymized image can include a metadata file. The metadata file can be a binary representation of non-image, non-personal DICOM tag data. In one embodiment, the binary metadata file can include image attributes. The binary metadata file can be stored per image in a cache alongside the JPEG version of the image. [0134] Storage manager 52 stores and manages the records on the local nodes. Storage manager 52 synchronizes the information between the local node and the central network to keep track of the available records on the node). The motivation to combine the above mentioned references was discussed in the rejection of claim 20 and is incorporated herein.
Regarding claim 26, Gunn-Tacklind-Kim teaches the multi-application integrated electronic medical records and telemedicine system as recited in claim 14, but does not teach reconciliation. However, Vesper teaches a means for reconciliation of all medical data received by the electronic health records and telemedicine module and the physicians medical records consultation module from the personal health records on a given patient/ consumer is reconciled to the medical data on the patient/ consumer as exist in the relational database of the system. (Vesper [0017] The personal information can be joined with the non-personal information to form the medical imaging records into the study according to the structure. [0382] The anonymized image can be deeply parsed into two separate files and stored in a web cache. The first file can be provided in a web compatible image format such as JPEG. A second file parsed from the anonymized image can include a metadata file. The metadata file can be a binary representation of non-image, non-personal DICOM tag data. In one embodiment, the binary metadata file can include image attributes. The binary metadata file can be stored per image in a cache alongside the 
Regarding claim 27, Gunn-Tacklind-Kim teaches the multi-application integrated electronic medical records and telemedicine system as recited in claim 14, but does not teach reconciliation. However, Vesper teaches wherein said reconciliation means is configured to merge said additional medical data with the personal medical data contained in the electronic health records and telemedicine module and physicians medical records consultation module by means including parsing and normalization. (Vesper [0017] The personal information can be joined with the non-personal information to form the medical imaging records into the study according to the structure. [0382] The anonymized image can be deeply parsed into two separate files and stored in a web cache. The first file can be provided in a web compatible image format such as JPEG. A second file parsed from the anonymized image can include a metadata file. The metadata file can be a binary representation of non-image, non-personal DICOM tag data. In one embodiment, the binary metadata file can include image attributes. The binary metadata file can be stored per image in a cache alongside the JPEG version of the image. [0134] Storage manager 52 stores and manages the records on the local nodes. Storage manager 52 synchronizes the information between the local node and the central network to keep track of the available records on the node). The motivation to combine the above mentioned references was discussed in the rejection of claim 20 and is incorporated herein.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA R COVINGTON whose telephone number is (303)297-4604.  The examiner can normally be reached on Monday - Friday, 830 - 530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA R. COVINGTON/Examiner, Art Unit 3686                                                                                                                                                                                                        
/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686